Citation Nr: 0001850	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  94-45 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for a disability of the 
left knee, currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from February 1978 to 
February 1982.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an August 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In May 1997, the Board restored a 20 
percent rating for a disability of the left knee and remanded 
the issue of an increased rating to the RO for further 
consideration.  The case has recently been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's left knee disability is principally 
manifested by persistent knee pain with motion, appreciable 
crepitus and tenderness and moderate instability that have 
resulted in appreciable functional impairment.

2.  The veteran's left knee disability has not rendered his 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent for a 
disability of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the RO has consistently rated the 
veteran's left knee disability under Diagnostic Code 5257 
criteria.  The initial noncompensable rating from February 
1989 was not appealed.  His claim for increase in December 
1990 led to the RO granting a 20 percent rating from December 
1990.

VA examination in 1991 reported the veteran's complaints of 
recurrent left knee swelling, pain and give way.  The 
examiner reported a full range of motion, 1+ mild swelling, 
no palpable plica, stable patella, nontender patella tendon 
and no significant tenderness at the medial or lateral joint 
line.  The anterior drawer was reported as 2+ and Lachman 
test 1+.  Radiology was read as showing no significant 
degenerative changes in the left knee.  The pertinent 
diagnosis was chronic anterior cruciate deficient left knee 
with 2+ instability, moderately symptomatic.

VA reexamined the veteran in late 1992 after his hearing 
testimony of ongoing pain, instability, locking and 
difficulty climbing stairs.  He complained of occasional 
swelling and pain when standing for long periods of time and 
was significant with activity.  The examiner found 1+ 
anterior drawer and Lachman's and lateral laxity that also 
had a click.  There was minimal patellar crepitation.  The 
examiner found no medial laxity or tenderness and no 
effusion.  There was minimal pivot shift and some guarding, 
no pain or varus or valgus stress, but there was clicking on 
valgus stress.  An X-ray was read as showing no significant 
bony abnormality.  The diagnosis was residual significant 
ligament laxity.  

VA examination of veteran's left knee in 1994 noted history 
of arthroscopic procedure and now pain on prolonged standing 
but no locking or swelling.  An examiner found intact left 
knee ligaments and negative McMurray's.  An X-ray was read as 
showing no evidence of bony pathology, normal cartilage 
thickness and no loose bodies.  The examiner mentioned 
atrophy in the opposite extremity after comparative 
measurement.  The diagnosis was internal derangement of the 
left knee with minimal residuals.  A contemporaneous 
outpatient record entry noted a complaint of knee pain.  The 
examiner reported no swelling or tenderness and normal range 
of motion.

A medical examination in 1995 for employment showed regarding 
the veteran's left knee that he reported no problem with 
walking or squatting but did have some slight aching if he 
stood in one place more than 15 or 20 minutes.  He stated he 
had been told that he had some arthritis.  The examiner 
reported no obvious swelling or effusion. The knee was 
nontender to palpation and showed a full active range of 
motion without pain or crepitance.  The examiner reported a 
negative drawer sign, intact collateral ligaments and 
quadriceps and hamstrings that were all right.  

Radiology (MRI) report read by L.L.P., M.D., in early 1996 
noted history of osteoarthritis and rule out internal 
derangement.  The radiology impression was no tears of the 
menisci, cruciate or collateral ligaments identified and no 
acute osseous or cartilaginous abnormalities identified.

After the Board remand the RO in May 1997 asked the veteran 
to identify treatment providers.  Among records received from 
the Social Security Administration (SSA) were those from 
T.H., M.D., an orthopedic surgeon.  Those dated in 1996 
showed primary treatment directed to other disorders.  
However, a review of systems during hospitalization reported 
a complaint of some left knee pain off and on with increased 
activity and thought to be secondary to arthritis.  A 
clinical record entry in early 1996 also noted left knee pain 
and swelling complaints and that X-ray was read as showing 
marginal osteophytes.  Physical examination found crepitation 
and negative McMurray's test.  In June 1998 Dr. H. reported 
the veteran had been seen off and on for left knee pain and 
that X-ray revealed evidence of osteoarthritis, marginal 
osteophytes and joint space narrowing consistent with 
structural instability. 

VA examination in late 1998 by a board certified orthopedic 
surgeon found that the veteran worked with the post office.  
He complained of left knee difficulties with prolonged 
standing and reported using medication for discomfort of both 
lower extremities.  The examiner noted significant injury of 
the right lower extremity related to gunshot wound.  For the 
left knee, the examiner found no effusion, full range of 
motion (0-135 degrees) and no obvious instability.  The 
anterior drawer was slightly increased with excursion but the 
veteran had a firm inpoint.  This was true for the Lachman's 
as well.  Compared to the right knee this was felt to be 
physiologic for the veteran.  There was mild laxity on varus 
and valgus stress but again with firm inpoint.  The examiner 
reported no mensical signs, no significant patellofemoral 
crepitation, no tenderness to palpation around the knees, 
good strength and a normal neurological evaluation.  An X-ray 
was read as showing no evidence of significant degenerative 
changes at either patellofemoral joint or tibial-femoral 
joint.  The impression was history of left knee injury 
minimally to moderately symptomatic at this time.  

The examiner opined that the veteran had a normal range of 
motion and minimal functional limitations caused by the left 
knee disability.  With regard to flare ups the examiner 
believed this would mostly be in relation to his "left leg 
condition and injury".

In early 1999 after completing a review of the veteran's 
claims folder, the examiner opined that the record did not 
confirm any left knee surgery or objective evidence of 
injury.  The examiner opined that the veteran did not have a 
condition of service that might affect his occupation or 
daily activities to any degree.  The examiner stated that 
other injuries to the "left" lower extremity that may 
indeed influence his ability to perform but were not related 
in any way to his military service career.  

Records from Dr. H., in late 1998 and mid 1999 advise that 
left knee and right hip disability resulted in limitation in 
work with no prolonged standing or walking.  A treatment 
record in early 1999 noted degenerative joint disease of the 
left knee in addition to disability of the right lower 
extremity that would require a hip replacement.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  
Diagnostic Code 5257.
 
Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  Diagnostic Code 5258.

Limitation of flexion of the leg to 15°shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  Diagnostic Code 
5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  Diagnostic 
Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion 140 degrees and extension 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Ankylosis of the knee extremely unfavorable, in flexion at an 
angle of 45° or more shall be rated 60 percent.  In flexion 
between 20° and 45° shall be rated 50 percent.  In flexion 
between 10° and 20° shall be rated 40 percent.  Favorable 
angle in full extension, or in slight flexion between 0 and 
10° shall be rated 30 percent.  Diagnostic Code 5256.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to the extent possible and that no further duty to 
assist exists with respect to the claim.  The veteran has 
been provided comprehensive evaluations in connection with 
the claim and other records have been obtained as the Board 
asked for in remanding the case.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO had a medical evaluation that 
addressed the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
comment on the extent of functional loss as discussed in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  It was the 
holding in Johnson v. Brown, 9 Vet. App. 7, 10 (1996), that 
functional loss due to pain will be rated at the same level 
as the functional loss where motion is impeded.

The veteran's left knee disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which assess basically the level of 
orthopedic disturbance from subluxation or lateral 
instability as primary rating criteria for the incremental 
ratings from 10 to 30 percent.  The veteran has been provided 
the essential rating criteria. The Board finds a different 
rating scheme more appropriate for the veteran's disability 
in view of the diagnosis for the knee and symptomatology.  
Pernorio, supra.; 38 C.F.R. §§ 4.20, 4.21.  There is 
instability and arthritis that requires an application of 
limitation of motion criteria.

The Board observes that the RO assigned a 20 percent 
evaluation based upon recent VA examinations that did report 
appreciable crepitus and range of motion slightly less than 
the norm when it is compared to the standardized description 
of knee motion in the rating schedule as well as instability. 

Applying this information to the rating schedule criteria 
leads the Board to conclude that an increased evaluation is 
warranted for the left knee.  The left knee symptoms, 
overall, do appear to more closely approximate a level of 
impairment contemplated in a schedular evaluation of 30 
percent.  The rating scheme does not require a mechanical 
application of the schedular criteria, and here applying the 
rating schedule liberally results in a 30 percent evaluation 
recognizing an appreciably symptomatic left knee 
characterized by painful motion crepitation and instability. 

The objective examination findings clearly support a 
conclusion that the veteran's disorder is productive of a 
significant disability.  The Board observes that overall the 
left knee has manifested tenderness and crepitus with pain 
and more recently arthritis, which has not been linked to 
another obvious cause.  Arthritis was not clearly shown prior 
to 1996.  Any doubt as to the presence of arthritis is 
resolved in the veteran's favor.  Radiologist have had varied 
descriptions of the images of the left knee.  However, the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint would 
clearly be appropriate in the veteran's case and allow for a 
10 percent rating under 38 C.F.R. § 4.59. 

The recent VA examination appears to have clearly addressed 
the veteran's complaints and reported objective 
manifestations likely related to the disability.  The more 
recent statements of functional limitation in the workplace 
from the veteran's personal physician are pertinent to the 
disability evaluation.  The Board observes that earlier 
rating decisions assigned and continued a 20 percent 
evaluation solely under Diagnostic Code 5257 that assesses 
principally the recurrent subluxation or lateral instability.  
The Board notes that arthritis has been included as a 
component of the disability thereby requiring limitation of 
motion criteria under Diagnostic Codes 5260 and 5261 
corresponding to a higher evaluation with consideration given 
to the rating factors in 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The rating scheme chosen by the RO takes on additional 
significance in view of a recently issued precedent opinion 
of the VA General Counsel that authorizes multiple ratings 
for a disability where there is additional disability 
currently existing characterized by different manifestations.  
VAOPGCPREC 23-97.  See also VAOPGCPREC 9-98.  The Board is 
bound by precedent opinions of the VA General Counsel.  
38 U.S.C.A. § 7104(c).  

The facts of this case clearly fall within the guidelines for 
assignment of multiple ratings, as it is clear that the 
disability includes degenerative joint disease of the left 
knee.  The current rating should account for the demonstrable 
functional impairment and crepitus shown that otherwise would 
not be compensable under the specific rating criteria for 
limitation of motion.  

In this case, the multiple ratings combine to 30 percent.  
38 C.F.R. § 4.25.  The record does not reflect appreciable 
instability or more significant limitation of motion on the 
several examinations most recently in 1998 to allow for a 
higher evaluation solely under an alternative rating scheme, 
for example Diagnostic Code 5257.  The veteran's testimony 
has supplemented the record and is consistent with an 
appreciable disability shown objectively.  The examinations 
and recent medical reports from Dr. H. are significant from 
the standpoint of functional loss linked in part to the left 
knee disability.  

The Board interprets the examiner's characterization of the 
disability as a quantification of the overall level of 
disability taking into account impairment that may coincide 
with flare-ups.  Thus, the preexisting 20 percent rating 
under Diagnostic Code 5257 is supplemented with an additional 
10 percent rating based upon the application of 38 C.F.R. 
§ 4.40, 4.45 and 4.59 and Diagnostic Code 5003.   No examiner 
has equated the level of impairment to loss of use that would 
support by analogy a 40 percent rating.  See  for example 
38 C.F.R. § 4.63 and Diagnostic Code 5167.  The examiners 
appear to have indicated no more than moderate disability 
from the standpoint of instability.

As limitation of leg extension to 30 degrees has not been 
shown on examination, the Board finds no basis upon which to 
predicate a grant of entitlement to a 40 percent evaluation 
under diagnostic code 5261.  VA examinations have not shown 
ankylosis of the left knee, thereby precluding assignment of 
a higher evaluation under diagnostic code 5256.

In view of the foregoing discussion, the Board concludes that 
the evidentiary record supports a grant of entitlement to an 
increased evaluation of not more than 30 percent for a left 
knee disability with application of all pertinent governing 
criteria.

The veteran has reported his work history and the 
difficulties with work that were reported on the recent 
examinations and in reports received from his personal 
physician.  For the period of this appeal the Board notes 
that from the information on file regarding his employment, 
and the extent of treatment for his left knee as reported in 
the record, it appears that the left knee disability has not 
rendered his disability picture unusual or exceptional in 
nature, shown to in and of itself constitute marked 
interference with employment, or to have required frequent 
inpatient care as to render impractical the application of 
regular schedular standards, thereby precluding assignment of 
an evaluation in excess of the current 30 percent rating on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).


ORDER

An increased rating of 30 percent for a disability of the 
left knee is granted, subject to the regulations governing 
the payment of monetary awards.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

